Citation Nr: 0918989	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  03-22 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for foot and spine 
disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  
He had service in Vietnam from January 1967 to August 1968.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, which denied entitlement to service 
connection for malaria, foot and spine disabilities, and 
exposure to herbicides.    

The Board notes that an April 2004 rating decision denied 
entitlement to service connection for disorders of the right 
eye, right hand and right shoulder.  The Veteran filed a 
notice of disagreement with respect to these issues in April 
2004.  A statement of the case was issued in June 2005.  
However, the Veteran did not file a substantive appeal, and 
these issues were not certified for appeal.  Thus, these 
issues are not before the Board for appellate consideration.  
See 38 C.F.R. § 20.200 (2008).  The Board also notes that a 
May 2006 rating decision denied entitlement to lung cancer 
due to herbicide exposure, bronchitis, headaches, muscle 
weakness, frequent urination, and a dental disorder, and 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  The 
Veteran was notified of this rating decision in May 2006 did 
not file an appeal.  Thus, these issues are not before the 
Board for appellate consideration.  See 38 C.F.R. § 20.200 
(2008).  

In a September 2006 Board decision, the Board denied 
entitlement to malaria and benign tumors and enlarged lymph 
nodes due to herbicide exposure.  The issue of entitlement to 
service connection for spine and foot disabilities was 
remanded for additional evidence.  The appeal has been 
returned for appellate review.


FINDINGS OF FACT

1.  A spine disability to include degenerative joint changes 
and disc degeneration was detected many years after service 
and is not related to in-service disease or injury.  

2.  A foot disability to include arthritis and calcaneal 
spurs was detected many years after service and is not 
related to in-service disease or injury.    


CONCLUSIONS OF LAW

1.  A lumbar spine disability to include degenerative joint 
changes was not incurred in or aggravated by active service 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

2.  A foot disability to include arthritis and calcaneal 
spurs was not incurred in or aggravated by active service and 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

In the case of any Veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154(b) does not create a statutory 
presumption that a combat Veteran's alleged disease or injury 
is service connected, it does considerably lighten the burden 
of a Veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in or aggravated by combat service.  
Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (1999). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 



Analysis

Entitlement to service connection for a spine disability 

The Veteran asserts that he had a spine injury in service.  
He states that he injured his spine in service in August 1966 
when engaged in a parachute jump.  He states that he also 
injured his spine in a parachute jump in September 1967.  The 
Veteran indicates that he sustained wounds to his back in 
combat in Vietnam in September 1967.  He states that he was 
wounded by friendly fire.  See the Veteran's statement dated 
in October 2005.   

The medical evidence of record shows that the Veteran has a 
current spine disability.  A May 2003 VA x-ray report 
indicates that there was minimal degenerative changes in the 
lumbar spine.  A May 2003 VA examination report shows a 
diagnosis of lumbosacral strain, mild to moderate.  

Service treatment records show that upon enlistment 
examination in May 1966, examination of the spine was normal.  
Service treatment records do not document any complaints, 
treatment, or diagnosis of a back disability.  Separation 
examination dated in April 1969 shows that examination of the 
spine was normal.  He reported that he wore a back brace or 
support.  He denied having recurrent back pain.  

The service treatment records do not document treatment or 
diagnosis of a back disability.  The service treatment 
records do note in the reported history that the Veteran had 
been knocked out in jump school.  See the August 1967 service 
treatment record.  

The Board finds that there is sufficient evidence that the 
Veteran incurred a back injury in service after parachute 
jumps.  The Veteran is competent to report and describe a 
back injury.  He is also competent to report symptoms such as 
pain since this is an observable symptom.  The Veteran is 
competent to testify as to his observable symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Service 
records show that the Veteran's service personnel records 
support his assertions that he made parachute jumps.  The 
service records show the Veteran service with the 101st 
Airborne in Vietnam.  He underwent airborne training and was 
awarded a parachutist badge.  

The Board also finds that there is sufficient evidence to 
support the Veteran's assertion that he sustained shrapnel 
wounds to the back in a friendly fire incident in Vietnam.  
The service records show that the Veteran served in Vietnam 
from January 1967 to August 1968.  When he served with the 
101st Airborne, he served with an engineer battalion and his 
military occupations were pioneer and security squad.  His 
military occupation when serving with the 7th Air Calvary as 
a door gunner.  The Board finds that the Veteran's statements 
of sustaining shrapnel wounds and injuries from parachute 
jumps are consistent with the circumstances and conditions of 
his service in Vietnam.  Thus, the Veteran's statements are 
sufficient to establish that he sustained a back injury in 
service.  The Board accepts the veracity of the Veteran's 
statements concerning his injuries in service.  See 
38 U.S.C.A. §1154(b).

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally submit competent 
medical evidence tending to show a current disability and a 
relationship between that disability and those service 
events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In 
the present case, the Veteran must still submit competent 
evidence tending to show that his current back disability is 
related to the injuries in service. 

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current lumbar spine disability is related to a disease 
or injury that occurred in service, or that the arthritis of 
the lumbar spine was shown to a compensable degree in the 
first post-service year.  

At the outset, the Board notes that x-ray findings associated 
with the Veteran's lumbar spine are negative for residuals 
associated with any shrapnel injuries.  X-ray findings in 
June 2003 show mild degenerative disc degeneration of the 
lower lumbar spine.  Thus, the evidence weighs against the 
Veteran's claim in this regard.

With respect to whether a relationship can be established 
between the current lumbar spine disability and service on a 
presumptive basis, it is noted that there is no medical 
evidence of a diagnosis of arthritis of the lumbar spine 
within the first post-service year.  The first evidence of 
degenerative changes of the lumbar spine was in May 2003.  
Thus, entitlement to service connection for such disability 
may not be granted on a presumptive basis.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the Veteran has a current lumbar 
spine disability that is related to service.  The Board finds 
that the evidence is not in equipoise, but preponderates 
against the claim.  The probative evidence of record 
establishes that the current lumbar spine disability 
manifested many years after service and is not related to 
disease or injury in service.  

The more probative medical evidence of record establishes 
that the Veteran's lumbar spine disability is not related to 
disease or injury in service.  The Veteran was afforded a VA 
examination in May 2003 in order to obtain a medical opinion 
as to whether the lumbar spine disability was caused or 
aggravated by service.  The examiner reviewed the claims 
folder and examined the Veteran.  The examiner considered the 
Veteran's reported history of serving with the 101st Airborne 
and participating in four jumps.  The diagnosis was 
lumbosacral strain, mild to moderate and mild degenerative 
disc degeneration of the lower lumbar spine.  The examiner 
opined that it was not likely that the Veteran's back 
disability was related to service because there was no 
evidence of a back disability upon separation from service.  
The medical opinion is of great probative value because it 
was based upon a review of the Veteran's claims file, 
subjective history, and examination findings.  The examiner 
also set forth reasons and bases for his opinion.  

There is no competent evidence which relates the current 
lumbar spine disability to service.  The Veteran asserts that 
his current back disability is related to the injuries in 
service.  As noted above, the Veteran is competent to report 
incurring a back injury.  A layperson is competent to report 
observable symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, he is not competent to render a medical 
diagnosis or render a medical opinion relating any current 
disability to any injury in service without the necessary 
medical expertise.  Id.  

In the present case, the service treatment records do not 
show any complaints, treatment, or diagnosis of a back 
disability.  Rather the reports show that the Veteran's spine 
was normal upon separation examination in April 1969.  There 
is no evidence of any treatment for back symptoms after 
service.  This lengthy period with no evidence of pertinent 
diagnosis or treatment weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no 
competent evidence of a continuity of lumbar spine 
symptomatology after discharge.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The 
Veteran reported at the May 2003 VA examination that he had 
intermittent problems after the injury.  There is no 
competent evidence of continuous symptoms attributable to the 
back since the injuries in service.  Accordingly, the 
preponderance of the evidence establishes that the lumbar 
spine disability first manifested many years after service 
and is not related to any disease or injury in service.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
current lumbar spine disability was incurred during service, 
to include on a presumptive basis, or is related to an in-
service injury or trauma.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Service connection for a lumbar spine disability is not 
warranted, and the claim is denied.  




Entitlement to service connection for a foot disability.  

The Veteran asserts that he sustained a foot injury in 
service.  He states that he injured his right foot in service 
in August 1966 in a parachute jump.  He states that he re-
injured his foot in a parachute jump in September 1967.  See 
the Veteran's statement dated in October 2005.   

The medical evidence of record shows that the Veteran has a 
current foot disability.  A May 2003 VA x-ray report 
indicates that there is minimal subtalar arthritis on the 
left and calcaneal spurs on both feet.  A May 2003 VA 
examination report shows a diagnosis of foot arthralgias.    

Service treatment records show that upon enlistment 
examination in May 1966, examination of the feet was normal.  
Service treatment records do not document any complaints, 
treatment, or diagnosis of a foot disability.  Separation 
examination dated in April 1969 shows that examination of the 
feet was normal.  The Veteran denied having foot trouble.    

The Board finds that there is sufficient evidence indicating 
that the Veteran incurred a foot injury in service after 
parachute jumps.  The Veteran is competent to report and 
describe a foot injury.  He is also competent to report 
symptoms such as pain since this is an observable symptom.  
The Veteran is competent to testify as to his observable 
symptoms.  See Espiritu, supra; Grottveit, supra.  Service 
records show that the Veteran's service personnel records 
support his assertions that he made parachute jumps.  The 
service records show the Veteran service with the 101st 
Airborne in Vietnam.  He underwent airborne training and was 
awarded a parachutist badge.  The service records show that 
the Veteran served in Vietnam from January 1967 to August 
1968.  When he served with the 101st Airborne, he served with 
an engineer battalion and his military occupations were 
pioneer and security squad.  His military occupation when 
serving with the 7th Air Calvary as a door gunner.  The 
Veteran's statements of sustaining foot injuries are 
consistent with the circumstances and conditions of his 
service in Vietnam.  Thus, the Veteran's statements are 
sufficient to establish that he sustained a foot injury in 
service.  The Board accepts the veracity of the Veteran's 
statements concerning his injuries in service.  See 38 
U.S.C.A. §1154(b).

In the present case, the Veteran must still submit competent 
evidence tending to show that his current foot disability is 
related to the injuries in service.  For the Veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current foot 
disability is related to a disease or injury that occurred in 
service, or that the arthritis of the left foot was shown to 
a compensable degree in the first post-service year.  

With respect to whether a relationship can be established 
between the current foot disability and service on a 
presumptive basis, it is noted that there is no medical 
evidence of a diagnosis of arthritis of the left foot within 
the first post-service year.  The first evidence of arthritis 
of the left foot was in May 2003.  Thus, entitlement to 
service connection for such disability may not be granted on 
a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the Veteran has a current foot 
disability that is related to service.  The Board finds that 
the evidence is not in equipoise, but preponderates against 
the claim.  The probative evidence of record establishes that 
the current foot disability manifested many years after 
service and is not related to disease or injury in service.  

The more probative medical evidence of record establishes 
that the Veteran's foot disability is not related to disease 
or injury in service.  The Veteran was afforded a VA 
examination in May 2003 in order to obtain a medical opinion 
as to whether his foot disability was caused or aggravated by 
service.  The examiner reviewed the claims folder and 
examined the Veteran.  The examiner considered the Veteran's 
reported history of serving with the 101st Airborne and 
participating in jumps.  The diagnosis was arthralgia of the 
feet, mild.  The x-ray examination reports show diagnoses of 
subtalar arthritis of the left foot and bilateral calcaneal 
spurs.  The examiner opined that the Veteran's foot 
disability was not related to service.  The examiner noted 
that there was no evidence of a foot disability upon 
separation from service.  The opinion is of great probative 
value.  See generally Prejean v. West, 13 Vet. App. 444 
(2000) (Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion).

There is no competent evidence which relates the current foot 
disability to service.  The Veteran asserts that his current 
foot disability is related to the injuries in service.  As 
noted above, the Veteran is competent to report incurring an 
injury and is competent to report observable symptoms.  See 
Espiritu, supra; Grottveit, supra.  The Veteran is not 
competent to render a medical diagnosis or render a medical 
opinion relating any current disability to any injury in 
service without the necessary medical expertise.  Id.  

In the present case, the service treatment records do not 
show any complaints, treatment, or diagnosis of a foot 
disability and that the Veteran's feet were normal upon 
separation examination in April 1969.  There is no evidence 
of any treatment for foot symptoms after service.  This 
lengthy period with no evidence of pertinent diagnosis or 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board finds that there is no 
competent evidence of a continuity of foot symptomatology 
after discharge.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  The Veteran reported at the 
May 2003 VA examination that he had intermittent problems 
after the injury.  There is no competent evidence of 
continuous symptoms attributable to the feet since the 
injuries in service.  The preponderance of the evidence 
establishes that the foot disability first manifested many 
years after service and is not related to any disease or 
injury in service.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
current foot disability was incurred during service, to 
include on a presumptive basis, or is related to an in-
service injury or trauma.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Service connection for a foot disability is not warranted, 
and the claim is denied.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
November 2002, prior to the initial adjudication of the 
claims.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and effective dates in March 2006, and the 
claims were readjudicated in the March 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The record establishes 
that the Veteran has been afforded a meaningful opportunity 
to participate in the adjudication of his claims.  Thus, 
there is no prejudice to the Veteran in the Board's 
considering this case on its merits.  Therefore, the Board 
finds the duty to notify provisions of the VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  The RO made attempts to 
obtain the Veteran's in-service hospitalization records in 
2006, 2008, and 2009.  Such records were not located.  The 
Veteran was notified of the unsuccessful search for the in-
service hospital records in March 2009.  The Board finds that 
further efforts on the part of the RO to obtain these records 
would be futile.  The Veteran also identified treatment by 
Dr. R.S.  In November 2002, the RO sent a letter to Dr. R.S. 
and requested copies of the Veteran's treatment records.  The 
RO's letter was retuned to the RO.  In an April 2003 
statement, the Veteran indicated that Dr. R.S. had died and 
he did not have access to his treatment records.  The Board 
finds that further efforts on the part of the RO to obtain 
these records would be futile.  There is no identified 
relevant evidence that has not been accounted for.  A VA 
examination was performed in May 2003 in order to obtain 
medical evidence as to the nature and etiology of the claimed 
disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to service connection for a spine disability to 
include degenerative changes and disc degeneration is not 
warranted, and the appeal is denied. 

Entitlement to service connection for a foot disability to 
include subtalar arthritis and calcaneal spurs is not 
warranted, and the appeal is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


